HELD, that one partner can bind his co-partner by simple contract only, not by deed. (1).Held, also', that if to a declaration containing two counts, one on a bond, and the other for goods sold and delivered, the- defendant plead non est factum to the first count, without noticing the second; the plea cannot be objected to for-not answering the whole declaration.Held, also, that if a plea purport to be an answer to the whole declaration, and only answer a part, it is bad, and the plaintiff *100may demur: but if the plea purport to be an answer to a pan: of the declaration only, and be an answer but to a part, the plea is good quoad hoc; and, in such a case, the plaintiff should take issue on the plea, and pray judgment for so much as remains unanswered. 1 H. Bl. 645. — 1 Str. 302. — Tidd’s Pr. 617. Harrison v. Jackson, 7 T. R. 203. — Gerard v. Basse, 1 Dall. 119. — Clement v. Brush, 3 Johns. Cas. 180. The law is the same though the partnership be created by deed, unless a special power be reserved, authorizing the execution of such instruments. Harrrison v. Jackson, supra. — Trimble v. Coons, 2 Marsh. Ky. R. 375. The bond, however, is binding on the partner who executes it in the name of the firm, though not on his partners. Elliot v. Davis, 2 Bos. and Pull. 338. — Clement v. Brush, supra. Skinner v. Dayton, 19 Johns. R. 513. — Trimble v. Coons, supra. — Gow on Partn. 83 — 86. Vide Flood v. Yandes et al., in this Court, post, p. 102. But one partner may, by deed, release a debt due to the partnership. Bruen v. Marquand, 17 Johns. R. 58.— Gow on Partn. 87 — 89.